Appellant in his motion for a rehearing earnestly insists, that while the instrument in this case under proper averments would be the subject of forgery, yet, that it is "an ordinarily receipt," as he terms it, there must be extrinsic averments showing how and in what manner it might become possessed of capacity to defraud, outside of the receipt itself. This is only true in those instances where the instrument does not on its face show that it would create a pecuniary obligation. In this case, the instrument, if true on its face, would create a legal obligation on H.W. St. John to pay The Aetna Life Insurance *Page 630 
Company the sum of $1180. Suit could be instituted on it, and if shown to be true, on it and it alone the company could recover judgment against Mr. St. John, and under such circumstances no other averments than those contained in the indictment were necessary. If he received the money as treasurer of the company named as an annual premium on policy issued to appellant, he would be liable to the company for the money. Fonville v. State, 17 Texas Crim. App., 368. The cases cited by appellant state no other or different rule, as they were rendered in cases where the liability did not appear as a matter of law on the face of the instrument, but if any of them should seemingly do so, then on that point they are overruled.
The motion for rehearing is overruled.
Overruled.